                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:20-CR-00102-RJC-DSC

USA,                                                )
                                                    )
                         Plaintiff,                 )
    v.                                              )               ORDER
                                                    )
BLAINE JARED COOK (2),                              )
                                                    )
                         DEFENDANT.                 )
                                                    )



         THIS MATTER is before the Court upon motion filed by counsel for the

defendant for a second continuance of the trial. (Doc. No. 49).

         In order to protect the defendant’s interest in a speedy trial, the Court finds a

statement of the defendant’s own position on counsel’s requested continuance would

assist the determination under 18 U.S.C. § 3161(h)(7)(A).

         IT IS, THEREFORE, ORDERED that counsel shall file a pleading after

consulting with the defendant stating whether the defendant consents to the

requested continuance. After such pleading is filed, the Court will determine the

merits of the instant motion.

 Signed: September 11, 2020




         Case 3:20-cr-00102-RJC-DSC Document 51 Filed 09/11/20 Page 1 of 1
